J-S55011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEIYAUVE ROBERT MONTREL GATES              :
                                               :
                       Appellant               :   No. 297 WDA 2020

            Appeal from the PCRA Order Entered January 27, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0001534-2018

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEIYAUVE ROBERT MONTREL GATES              :
                                               :
                       Appellant               :   No. 298 WDA 2020

            Appeal from the PCRA Order Entered January 27, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0001632-2018

BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                FILED: MARCH 5, 2021

        Keiyauve Robert Montrel Gates appeals from the order denying his

petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”). We

order the transcription of the relevant notes of testimony.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55011-20


       Appellant’s convictions stem from two separate incidents, a burglary and

a shooting. Appellant entered a guilty plea at both cases. For the shooting,

Appellant pled guilty to attempted homicide and carrying a firearm without a

license. For the burglary, Appellant pled guilty to theft by unlawful taking and

criminal trespass. Appellant was sentenced at both cases to an aggregate

term of thirteen to twenty-seven years of incarceration.      A post-sentence

motion was denied.

       On July 8, 2019, Appellant filed a timely pro se PCRA petition alleging

that trial counsel had failed to file a requested direct appeal and seeking the

reinstatement of his direct appeal rights nunc pro tunc.      Appointed PCRA

counsel requested the transcription of the guilty plea and sentencing

transcripts, before filing a supplemental PCRA petition specifying that

Appellant had asked trial counsel at sentencing to file a direct appeal and

requesting a hearing so that trial counsel could have a chance to respond.

The Commonwealth filed a response agreeing that an evidentiary hearing was

necessary in order to resolve this issue.

       On November 19, 2019, the PCRA court held an evidentiary hearing, at

which Appellant and trial counsel testified.1 On January 27, 2020, the PCRA

court issued an order and opinion denying the PCRA petition, finding



____________________________________________


1 A transcript from this hearing has not been included in the certified record
on appeal. However, both parties agree that Appellant and trial counsel
testified at the hearing.

                                           -2-
J-S55011-20


Appellant’s testimony that he told counsel to file a direct appeal was

“contradictory” and “self-serving.” Order, 1/27/20, at 3. Instead, the court

credited the “consistent” testimony of trial counsel that he filed the only post-

sentence motion that Appellant requested. Id. at 5. These appeals followed.2

        Appellant argues that the court erred in denying PCRA relief.       See

Appellant’s brief at 2.         Appellant, however, never requested that the

transcripts from this specific proceeding be prepared. Although PCRA counsel

submitted an “order for transcript” with both of his direct appeals, the orders

do not request the transcription of any specific hearing.        See Order for

Transcript, 2/26/20.         Our informal inquiries by the Western District

Prothonotary’s office have confirmed that the PCRA hearing was never

transcribed.

        While Appellant did request a transcript with his notice of appeal, he

failed to specify which transcript he was requesting. As a result, the PCRA

hearing was never transcribed and was not included in the certified record.

Its absence thwarts our ability to review the merits of his claim. However,

because counsel did submit a request for transcripts and we “may take such

action as [we] deem appropriate” in this situation, we decline to find the issue

waived. Pa.R.A.P. 1911(d). Instead, we direct the PCRA court to order the

transcription of the November 19, 2019 PCRA hearing within thirty days. Once



____________________________________________


2   We consolidated the appeals sua sponte.

                                           -3-
J-S55011-20


the hearing has been transcribed, the PCRA court should submit the transcript

as a supplemental record pursuant to Pa.R.A.P. 1926(b)(1).

     Jurisdiction retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/2021




                                    -4-